Citation Nr: 1647696	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1983 to December 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that in September 2015, the Veteran's private attorney filed a Motion to Withdrawal as Counsel, indicating that various factors make continued representation impractical or otherwise unethical.  The Board finds good cause and grants the pending motion for this post-certification withdraw of representation.  See 38 C.F.R. § 20.608.  Important in the Board's decision to grant this motion is the lack of prejudice to the Veteran as the Board remands the matter for a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal Form 9, he requested a hearing with a Board member.  A videoconference hearing was scheduled for November 29, 2016; however, the Veteran failed to appear and the case was forwarded to the Board for adjudication.  However, the record shows that prior to the hearing date, and prior to the granting of the motion to withdraw counsel, the Veteran's representative faxed request to reschedule the hearing as he had been unable to contact the Veteran and was uncertain of his awareness of the hearing.  Based on these facts, the Veteran should be afforded another opportunity to attend a hearing. 



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, and notify him of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




